Citation Nr: 1747119	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-11 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to a compensable evaluation for bilateral hearing loss with left tympanic membrane perforation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1961 to September 1981. 

This matter is before the Board of Veteran's Appeals (Board) on appeal of an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case currently resides with the RO in Atlanta, Georgia.  

In June 2014 and January 2017, the Board remanded the matter for additional development and due process considerations.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's systolic and diastolic pressures are not predominantly 160 mm Hg or more, or 100 mm Hg or more, respectively.

2.  The Veteran requires continuous medication for control of his hypertension; he does not have a history of diastolic pressure that is predominantly 100 mm Hg or more.

3.  Repeated audiometric testing conducted throughout the appeal period has shown that the Veteran has exhibited, at worst, Level II hearing in each ear.  



CONCLUSIONS OF LAW

1.  The criteria for establishing an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2016).

2.  The criteria for establishing a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issue with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or 'staged' ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Hypertension

The Veteran's claim of service connection for hypertension was received by VA on July 31, 2009.  The RO has awarded a noncompensable evaluation for the service-connected hypertension from the date of receipt of the claim.  The noncompensable rating has been assigned pursuant to Diagnostic Code 7101, the rating criteria for evaluating hypertension.  

Under Diagnostic Code 7101, a rating of 10 percent requires diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Turning to the evidence of record, the Veteran's treatment records from his primary care physician, Dr. P.S.K, from the Center for Primary Care, showed the following blood pressure readings:  159/71 in June 2008; 131/66 in September 2008; 140/72 in December 2008; 136/73 in February 2009; 149/79 in April 2009; and 133/65 in June 2009.  Additionally, the Veteran reported in June 2008 and December 2008 that his home blood pressure readings showed a systolic range of 125-147, and a diastolic range from 64-78.  

In September 2009, the Veteran underwent a VA examination for his hypertension.  The Veteran reported he experienced dizziness, lightheadedness, and headaches.  The examiner noted the Veteran was taking aspirin and Norvasc daily for treatment.  On examination, the following blood pressure readings were obtained: 141/80, 145/86, and 142/88.  

In November 2009, the Veteran submitted a letter from his primary care physician, Dr. P.S.K.  The physician stated that the Veteran suffered from hypertension, which was controlled with daily medications, to include Labetalol, Aldactone, Norvac, and Hydralazine.  Additionally, he noted that the Veteran follows up in his office every six months, and that his blood pressure readings ranged from 124-182/65-86.  

Subsequent treatment records from the Center for Primary Care showed the following blood pressure readings:  132/68 in May 2010; 139/74 in May 2011; and 136/72 in September 2011.  

VA treatment records showed the Veteran's blood pressure reading was 138/72 in May 2011; further, in May 2012, the following blood pressure readings were obtained:  140/71, 141/72, and 150/72.  

In early December 2014, the Veteran reported to his primary care physician that his blood pressure had been up and down, and his highest reading was 160/80.  On examination, his blood pressure reading was 132/62.  Subsequently, in mid-December 2014, his blood pressure reading was 132/60.  Further, the Veteran's blood pressure readings in February 2015 were 149/73 and 151/78; in January 2016, his reading was 146/80.  

In May 2016, the Veteran underwent a second VA examination for his hypertension.  The examiner noted the Veteran's treatment plan included taking continuous medication for his hypertension, to include HCTZ/Triamterene daily.  The examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  On examination, the following blood pressure readings were obtained:  154/73, 136/73, and 152/75.  Additionally, an echocardiogram was normal, and the examiner stated no there were no obvious abnormalities related to high blood pressure.  Further, the examiner opined that the Veteran's hypertension would not impact his ability to work.  

Lastly, VA treatment records in February 2017 showed the following blood pressure readings:  145/80, 139/77, and 140/71.  

Based on the foregoing evidence, the Board finds that the Veteran's systolic pressure throughout the appeal period is not shown to be predominantly 160 or greater, nor is he shown to have a diastolic pressure that is predominantly 100 or greater throughout the appeal period.  In fact, the treatment records show that during the appeal period, the Veteran's systolic pressure has never been 160 or greater, and his diastolic pressure has never been 100 or greater.  Although the Veteran's private physician, Dr. P.S.K., noted in November 2009 that the Veteran's systolic pressure ranged from 124-182, the treatment records from the Center for Primary Care do not indicate any instances where the Veteran's systolic pressure was more than 159 throughout the appeal period.  

The Board does acknowledge that the Veteran has been taking medication for control of his hypertension throughout the appeal period.  However, a compensable evaluation necessitates that the medication for control be shown in conjunction with a history of diastolic pressure which is predominantly 100 or greater.  

Accordingly, the Board must deny a compensable evaluation for the Veteran's hypertension throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.  

Increased Evaluation for Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).  The evaluation of hearing impairment applies a rather structured formula that is a mechanical application of the rating schedule to numeric designations after audiology evaluations are obtained.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2016).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level. 38 C.F.R. § 4.86 (b) (2016).

The Veteran was initially service connected for his bilateral hearing loss in a November 1981 rating decision; he was notified of that decision in a letter dated the same month.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of the November 1981 rating decision. Subsequently, the Veteran filed his claim for an increased evaluation for bilateral hearing loss in February 2009.  Thus, the Board will undertake analysis of the claim for an increased evaluation for bilateral hearing loss based on evidence since February 2008, one year prior to the Veteran's claim for an increase.

Turning to the evidence of record, the Veteran underwent a VA audiological examination in March 2009.  The Veteran underwent audiometric testing which revealed as follows:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Speech Discrimination
RIGHT
30
20
10
20
55
26
84%
LEFT
30
30
35
45
50
40
88%

Additionally, the Veteran underwent a private audiological examination in April 2009.  The Veteran underwent audiometric testing which revealed as follows:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
35
25
20
35
55
34
100%
LEFT
35
40
40
50
55
46
100%

Further, the Veteran's VA treatment records showed he underwent an audiological examination in May 2012.  The Veteran underwent audiometric testing which revealed as follows:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
30
20
20
20
50
28
96%
LEFT
35
35
35
45
40
39
96%

Lastly, the Veteran underwent a VA audiological examination in May 2016.  During that examination, the Veteran reported that at his job as a dean at a school, he had to ask his students to repeat things when asked questions in class, and in general, he does not hear well.  The Veteran underwent audiometric testing which revealed as follows: 



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
30
20
25
25
60
33
94%
LEFT
45
40
40
50
50
45
94%

The above results of the audiometric testing, performed in March 2009, April 2009, May 2012, and May 2016, are not productive of a pattern of exceptional hearing loss for his right or left ears, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss for these examination results.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for both the right and left ears for all the examinations, but for the March 2009 examination which equates to Level II hearing acuity in each ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's hearing loss disability is more severe for compensation purposes than demonstrated on the audiological evaluations discussed above.

During the course of the appeal, the Veteran has chronicled the difficulties that he has with his hearing loss disability throughout the normal conditions of his life and his activities of daily living, which include difficulty understanding with background noise, conversation loss, and the use of hearing aids.  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for hearing loss for any period of the claim.  As noted, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The Board finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

Accordingly, the Board must deny the Veteran's claim for increased evaluation for bilateral hearing loss at this time based on the evidence of record; the Veteran's hearing acuity loss does not more nearly approximate a compensable evaluation under the rating criteria.  See 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

\

ORDER

Entitlement to an initial compensable evaluation for hypertension is denied.

Entitlement to a compensable evaluation for bilateral hearing loss with left tympanic membrane perforation is denied.





____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


